

10(D)(1)
 
AMENDMENT NO. 1
 
to the
 
SERVOTRONICS, INC.
 
2000 EMPLOYEES STOCK OPTION PLAN
 
WHEREAS, Servotronics, Inc. (the “Company”), established the Servotronics, Inc.
2000 Employees Stock Option Plan (the “Plan”), and
 
WHEREAS, the Board of Directors of the Company reserved the right to amend the
Plan at any time, provided the amendment does not adversely affect any right of
any holder of an option already granted without such optionee’s consent; and
 
WHEREAS, the Board of Directors has approved the amendment of the Plan set forth
below.
 
NOW, THEREFORE, the Plan is amended as follows:
 
1. Section 6 of the Plan is hereby amended by adding to the end thereof a new
subsection (j), as follows:
 
j.           Each Key Employee to whom a non-qualified stock option is granted
pursuant to this Plan may, in the Optionee's sole discretion, offer to surrender
to the Company some or all of such Options that are currently exercisable in
exchange for a payment by Company check not exceeding the aggregate current Fair
Market Value of the shares of the Company's Common Stock which would have been
issuable upon the exercise of the Options offered for surrender, less the
aggregate exercise price of such Options plus a single transaction fee of
$350.  The Company, in its sole discretion, may accept or reject the Optionee's
offer.  The Chief Executive Officer of the Company, or any person to whom he
delegates this authority, is authorized on behalf of the Company, to accept or
reject the Optionee's offer in his or her sole discretion.  If the Company does
not accept the Optionee's offer, the Optionee will retain such Options, which
will remain exercisable according to their terms and, before expiration, may
again be offered by the Optionee at the Optionee's discretion for surrender to
the Company by Optionee (if not previously exercised) in accordance with the
preceding provisions of this subsection (j).”
 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed as of
February 22, 2010.
 
 

  SERVOTRONICS, INC.                        /s/ Dr. Nicholas D. Trbovich,
President          
 
By:
Dr. Nicholas D. Trbovich       President                   


 
 

 
 
